     Case 2:18-cv-00304-RFB-DJA Document 85 Filed 11/07/19 Page 1 of 3



 1   ROTHNER, SEGALL & GREENSTONE
     JONATHAN COHEN (10551)
 2   ELI NADURIS-WEISSMAN (pro hac vice)
     CARLOS COYE (pro hac vice)
 3   510 South Marengo Avenue
     Pasadena, California 91101-3115
 4   Telephone: (626) 796-7555
     Fax:        (626) 577-0124
 5   E-mail: jcohen@rsglabor.com; enaduris-weissman@rsglabor.com;
             ccoye@rsglabor.com
 6
     CHRISTENSEN JAMES & MARTIN
 7   EVAN L. JAMES (7760)
     DARYL E. MARTIN (6735)
 8   7440 West Sahara Avenue
     Las Vegas, Nevada 89117
 9   Telephone: (702) 255-1718
     Fax:       (702) 255-0871
10   Email: elj@cjmlv.com; dem@cjmlv.com

11   Attorneys for Service Employees International Union
            and Mary Kay Henry
12

13                               UNITED STATES DISTRICT COURT

14                                    DISTRICT OF NEVADA

15   JAVIER CABRERA, an individual;                   Case No.: 2:18-cv-00304-RFB-DJA
     DEBORAH MILLER, an individual,
16   CHERIE MANCINI, an individual,
     NEVADA SERVICE EMPLOYEES UNION                    STIPULATION AND ORDER
17   STAFF UNION (“NSEUSU”),                           SETTING DISCOVERY RESPONSES
     an unincorporated association,                    DUE DATE
18
                   Plaintiffs,
19
     vs.
20
     SERVICE EMPLOYEES INTERNATIONAL
21   UNION. a nonprofit cooperative corporation;
     LUISA BLUE, in her official capacity as
22   Trustee of Local 1107; MARTIN MANTECA,
     in his official capacity as Deputy Trustee of
23   Local 1107; MARY K. HENRY, in her official
     capacity as Union President; CLARK COUNTY
24   PUBLIC EMPLOYEES ASSOCIATION dba
     NEVADA SERVICE EMPLOYEES UNION
25   aka SEIU 1107, a non-profit cooperative
     corporation; DOES 1-20; and ROE
26   CORPORATIONS 1-20, inclusive,

27                 Defendants.

28
                                                  1
     Case 2:18-cv-00304-RFB-DJA Document 85 Filed 11/07/19 Page 2 of 3



 1                                          STIPULATION
 2          The parties here by stipulate that the discovery due from all Defendants on November 8,

 3   2019 and on November 12, 2019 will now be due on November 15, 2019. The discovery

 4   deadline extension is made pursuant to a request from Local 1107’s counsel to accommodate

 5   workload demands.

 6

 7          CHRISTENSEN JAMES & MARTIN                    ROTHNER, SEGALL & GREENSTONE

 8          By       /s/ Evan James                       By:      /s/ Eli Naduris-Weissman
            Evan L. James, Esq.                           Eli Naduris-Weissman, Esq.
 9          Nevada Bar No. 7760                           Pro Hac Vice
            7440 W. Sahara Avenue                         510 S. Marengo Ave.
10          Las Vegas, NV 89117                           Pasadena, California 91101-3115
            Tel.: (702) 255-1718                          Tel.: (626) 796-7555
11          Fax: (702) 255-0871                           Fax.: (626) 577-0124
            elj@cjmlv.com                                 enaduris-weissman@rsglabor.com
12          Attorneys for Defendant Local 1107,           Attorneys for SEIU and Mary K. Henry
            Luisa Blue, and Martin Manteca
13

14          By: /s/ Michael J. Mcavoyamaya
            Michael J. Mcavoyamaya, Esq.
15          Nevada Bar No. 14082
            4539 Paseo Del Ray
16          Las Vegas, NV 89121
            Tel.: (702) 299-5083
17          mmcavoyamayalaw@gmail.com
            Attorney for Plaintiffs
18
19

20                                              ORDER
21
            Good cause appearing, it is so ordered.
22
                            8 2019.
            Dated: November ___,                          ___________________
23                                                        Daniel J. Albregts
                                                          United States Magistrate Judge
24

25

26   Prepared by:

27   By:    /s/ Evan L. James
     Evan L. James, Esq.
28   Attorney for Local 1107, Blue & Manteca
                                                      2
     Case 2:18-cv-00304-RFB-DJA Document 85 Filed 11/07/19 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE
 2         I am a member of Rothner, Segall & Greenstone. On this 7th day of November, 2019, I

 3   caused a true and correct copy of the foregoing STIPULATION AND ORDER SETTING
 4   DISCOVERY RESPONSES DUE DATE to be served in the following manner:
 5         ELECTRONIC SERVICE: Pursuant to LR IC 4-1 of the United States District Court for

 6   the District of Nevada, the above-referenced document was electronically filed and served

 7   through the Notice of Electronic Filing automatically generated by the Court.

 8
                                                 ROTHNER, SEGALL & GREENSTONE
 9
                                                 By        /s/Eli Naduris-Weissman
10                                                        ELI NADURIS-WEISSMAN

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      3
